Citation Nr: 0332885	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  99-15 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for pos traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




REMAND

On February 5, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  The veteran should be requested to 
provide as much identifying information 
as possible concerning any Workman 
Compensation claim he has filed since 
discharge from military service.  This 
should include the claim number or other 
identifying information as to that claim 
as well as all clinical sources involved 
in treatment or evaluation relevant to 
either such injury or such claim.  Obtain 
any workman's compensation decision and 
all indicated records.  

2.  Make arrangements to obtain copies of 
the report(s) of X-rays of the veteran's 
knees which were to be conducted in 
conjunction with the VA orthopedic 
examination in May 2002. 

3.  Obtain the veteran's medical records 
from the VA Medical Centers in Viera, 
Florida and Omaha, Nebraska for any 
treatment for PTSD, knee or low back 
disability during the period of May 1953 
to the present.  Request complete 
clinical records.  

4.  When the above has been completed, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination to 
determine whether the veteran has PTSD as 
a result of his military service.  Send 
the claims folder to the examiner for 
review.  

Based upon the examination results and 
the review of the claims folder, the 
examiner should confirm or rule out a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the examiner should identify the specific 
stressor(s) supporting the diagnosis as 
well as the other elements supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the veteran 
does not meet the criteria for this 
diagnosis. 

Also, make arrangements for the veteran 
to undergo an examination by a physician 
with appropriate expertise to determine 
the nature and etiology of any currently 
present disorders of the veteran's low 
back and knees.  Any necessary tests or 
studies, including X-rays, should be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner.  Based upon the examination 
results and a review of the claims 
folder, the examiner should provide an 
opinion with respect to each currently 
present low back disorder, as to whether 
it is at least as likely as not that the 
disorder is etiologically related to 
service. 

Based upon the examination results and a 
review of the claims folder, the examiner 
should also provide an opinion with 
respect to each knee disorder found to be 
present as to whether it is at least as 
likely as not that the disorder was 
present in service and if so, whether the 
disorder clearly and unmistakably existed 
prior to service.  With respect to any 
knee disorder which the examiner 
concludes existed prior to service, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disorder increased in severity 
during service and, if so, the examiner 
should provide an opinion as to whether 
the service increase was clearly and 
unmistakably due to natural progress.  

With respect to any currently present 
knee disorder which the examiner believes 
developed subsequent to service, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that such disorder is etiologically 
related to service.  The rationale for 
all opinions expressed must also be 
provided.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





